     Case 1:20-cv-01133-DAD-BAM Document 181 Filed 10/05/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   ERIKA MENDOZA, JAMES HUNT,                       Case No. 1:20-cv-01133-DAD-BAM
     individually and on behalf of all others
12   similarly situated,                              ORDER DENYING, WITHOUT
                                                      PREJUDICE, STIPULATION TO SET
13                      Plaintiffs,                   TIME FOR DEFENDANTS TO RESPOND
                                                      TO THE AMENDED COMPLAINT
14          v.
                                                      (Doc. No. 165)
15   ELECTROLUX HOME PRODUCTS,
     INC., et al.,
16
                        Defendants.
17

18

19          This case was transferred to this Court from the United States District Court for the

20   Middle District of Pennsylvania on August 14, 2020. (Doc. No. 156.) Currently before the Court

21   is a stipulation filed on September 19, 2020, by Plaintiffs Erika Mendoza and James Hunt

22   (“Plaintiffs”) and by Defendants Electrolux Home Products, Inc., Lowe’s Home Centers, LLC,

23   and Modesto Direct Appliance, Inc. (“Defendants”), seeking to extend the time for Defendants to

24   answer, move or otherwise respond to the Amended Complaint and to establish a briefing

25   schedule for any motion(s) filed by Defendants. (Doc. No. 165.) According to the stipulation,

26   Defendants seek additional time to respond to the Amended Complaint based, in part, on a

27   pending Request to Seal Documents as to the Amended Complaint and two of its exhibits. (Id. at

28   3.)
                                                     1
     Case 1:20-cv-01133-DAD-BAM Document 181 Filed 10/05/20 Page 2 of 2

 1          On October 1, 2020, the Court denied the Request to Seal Documents as to the Amended

 2   Complaint and two of its exhibits without prejudice. (Doc. No. 176.) By that order, Defendants

 3   are not precluded from filing a renewed request to seal as to the Amended Complaint, and the

 4   Court has not directed the immediate filing of the Amended Complaint.1

 5          In the absence of an operative Amended Complaint, Defendants’ stipulation for an

 6   extension of time to respond is unnecessary. Accordingly, IT IS HEREBY ORDERED that the

 7   parties’ stipulation to set time for Defendants to file a response to the Amended Complaint is

 8   DENIED without prejudice.

 9
     IT IS SO ORDERED.
10

11       Dated:    October 2, 2020                             /s/ Barbara   A. McAuliffe             _
                                                        UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27   1
              The parties previously stipulated, with the Court’s approval, to extend the deadline for
     filing the Amended Complaint to September 4, 2020. (Doc. No. 163.) In lieu of an Amended
28   Complaint, Defendants filed their Notice of Request to Seal Documents. (Doc. No. 164.)
                                                        2
